              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TIMOTHY RICE,                          :       Civil No. 1:19-CV-285
                                       :
                     Plaintiff         :
                                       :       (Judge Rambo)
             v.                        :
                                       :       (Magistrate Judge Carlson)
C.O. KELLY, et al.,                    :
                                       :
                   Defendants.         :


                           MEMORANDUM ORDER

      This case is a civil rights action brought by a state prisoner. The plaintiff has

now filed documents styled as a motion for discovery, (Doc. 21) and a motion

asking that his deposition be conducted at the federal courthouse. (Doc. 22.)

      The plaintiff is advised that no motion is required to request production of

documents or other discovery. Rather under federal practice the plaintiff Amust

direct his discovery requests to defense counsel, and only after a dispute has arisen,

file a motion to compel.@ White v. Bledsoe, CIV. 3:CV-08-01388, 2008 WL

4793737 (M.D. Pa. Oct. 31, 2008). Moreover the party receiving the request for

production of documents has 30 days in which to respond. Therefore, the defendants

are not delinquent in any response to Rice’s discovery demands at this time.

Accordingly, these pleadings will be construed as a request for production and the


                                           1
defendants are instructed to respond in accordance with Rule 34, lodging any

answers and objections they deem appropriate. However, because no motion is

needed authorizing the plaintiff to take this initial step in the discovery process

Rice’s motion for an order compelling this discovery (Doc. 21) is DENIED.

      Likewise, we will not direct that Kelly’s previously ordered deposition be

conducted at the federal courthouse, but will instruct all parties to ensure that a

complete stenographic record of the deposition is created so we may have a full and

accurate account of Kelly’s testimony. Therefore the motion to direct that this

deposition take place at the federal courthouse is also DENIED. (Doc. 22.)

      So ordered this 26th day of June 2019.


                                               S/Martin C. Carlson
                                               Martin C. Carlson
                                               United States Magistrate Judge




                                        2
